Citation Nr: 1713834	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for rhinitis, claimed as hay fever, to include as due to exposure to herbicides.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, or as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to November 1979, with subsequent service in the Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In September 2009, the Veteran notified the Board that he did not want a Board hearing.

The Board remanded the case for further development in March 2013, December 2014, and June 2016.  In June 2016, the Board deferred the sleep apnea claim pending resolution of the rhinitis claim, because the issue of service connection as secondary to rhinitis had been raised in the November 2014 post-remand brief.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had on the ground active duty service in the Republic of Vietnam in 1971, and is presumed to have been exposed to herbicides during that service.

2.  Resolving reasonable doubt in favor of the claimant, rhinitis was incurred in service.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for rhinitis are met.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that rhinitis began during active duty service.  The VA examiner who conducted the May 2013 VA examination and wrote the January 2015 VA opinion and June 2016 addendum opinion, opines that rhinitis or hay fever pre-existed service and began during the Veteran's childhood.

In a statement received in September 2015, the Veteran asserts that he was deployed to Vietnam beginning in June 1971, where he dug ditches to lay communication lines.  He contends that he first sought treatment for rhinitis in Vietnam, and that he had not previously experienced any allergy or rhinitis symptoms.  A September 2015 statement from the Veteran's private physician states that the Veteran told him that he had dug ditches in Vietnam in areas that had been exfoliated with Agent Orange.  In addition, the Veteran's mother submitted a statement in September 2015 asserting that the Veteran did not have any hay fever or allergies prior to his enlistment in the Air Force, and had not sought treatment for symptoms or hay fever prior to entering service.

The July 1970 entrance examination records that the Veteran was negative for ear, nose and throat (ENT) trouble, sinusitis, hay fever, skin diseases, and frequent trouble sleeping.

Service medical records indicate that the Veteran sought treatment at the Pleiku Airport medical aid station in Vietnam on multiple occasions in 1971.  His exposure to herbicide agents such as Agent Orange may therefore be presumed.  See 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (2016).

An August 1979 separation examination  records that the Veteran was positive for hay fever with a history of hay fever.  It also records that the Veteran got sick from painting; and a clinical evaluation for the nose revealed boggy, congested nasal mucosa.  The examiner suggested clinical follow-up.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

VA cannot show by clear and unmistakable evidence that the Veteran's rhinitis or hay fever existed prior to service.  While the VA examiner relied upon a June 1972 Medical Board examination in concluding that hay fever existed prior to service, the remaining service medical records note rhinitis or hay fever with a history, but not since childhood or before service.  The July 1970 entrance examination found the Veteran was negative for ENT trouble, sinusitis, and hay fever.  By contrast, the remaining service medical records note a skin allergy and a significant injury prior to service and since the Veteran's childhood.  Second, the Veteran's mother's August 2015 statement asserted that the Veteran did not have any hay fever or allergies prior to his enlistment in the Air Force.  Third, during the May 2013 VA examination, the Veteran mentioned that he had some nasal allergy symptoms as a child, and he was diagnosed with rhinitis in-service in 1971.

The foregoing evidence is conflicting and unclear.  VA has not shown by clear and unmistakable evidence that the rhinitis or hay fever existed prior to service.  The Board finds that VA has not rebutted the presumption of soundness.  Therefore, the Veteran's claim essentially becomes one for service connection based on service incurrence.  

Service Connection

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).  If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e) (2016).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20, 308 (2014).
 
Rhinitis is not included among the disabilities that may be presumptively service-connected on the basis of herbicide exposure.  38 U.S.C.A. § 1116 (a); 38 C.F.R. § 3.309 (e).  However, service connection may still be granted on a direct basis for rhinitis as the result of the Veteran's in-service exposure to herbicides.  See Polovick v. Shinseki, 23 Vet. App. 48 (2009); see also 38 U.S.C.A. § 5103A )(d)(1); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2016). 

The Veteran has a current diagnosis of allergic rhinitis as per the September 2015 letter from the Veteran's private physician.  A February 2003 private medical record also diagnoses allergic rhinitis verified by skin testing and congestion stagnation in the Veteran's sinuses.

The service medical records diagnose and note episodes of rhinitis and hay fever during active service in June 1972, July 1973, December 1973, June 1976, and two instances in August 1979.

In considering whether there is a nexus between the in-service diagnoses of rhinitis or hay fever and the present allergic rhinitis disability, the May 2013 and January 2015 VA medical opinions will not be considered.  The Board places low probative value on these opinions because the incorrect legal standard was applied to reach the conclusions.

The Board acknowledges that the June 2016 VA examiner found that the Veteran's allergic rhinitis was less likely than not aggravated by herbicide exposure in service.  As previously mentioned, the Board finds the presumption of soundness has not been rebutted, and therefore, the relevant question is whether the Veteran's rhinitis is due to service, including herbicide exposure.  However, in rendering his opinion, the VA examiner relied upon a medical treatise stating that some studies had shown an increase in immune function resulting from Agent Orange exposure while other studies had shown a decrease in immune function.  The study also indicated that although there was no experimental evidence to support the finding of an increase in deaths of Vietnam veterans due to herbicide toxins, increased inflammatory responses could be involved.  A study of people who had allergic disease suggested that dioxin exposure was involved in the disease.  Further, a review of the record shows that the Veteran was treated for rhinitis and hay fever 6 times during service and has been continuously treated for symptoms of allergic rhinitis or hay fever since discharge from service in November 1979.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that reasonable doubt will be resolved in favor of the claimant.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for entitlement to service connection for rhinitis, claimed as hay fever, to include as due to exposure to herbicides, are met.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for rhinitis, claimed as hay fever, to include as due to exposure to herbicides, is granted.


REMAND

As the issue of service connection for rhinitis has been resolved by grant, the Board turns to the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, or as due to exposure to herbicides.  Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The March 2013 and December 2014 remands directed the AOJ to request records from the United States Office of Workers' Compensation Programs (OWCP) that might be relevant to the Veteran's sleep apnea and rhinitis claims.  The requests returned documents related only to a right shoulder claim.  The Board finds that the requests of the Board's remands were not fully completed and substantially complied with.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  A remand imposes upon VA a duty to ensure compliance with the terms of the remand.  Accordingly, the specified development must be conducted prior to adjudication.  Should there be documents related to sleep apnea within the OWCP records, those records must be obtained.  As there has not been substantial compliance with the directives of the prior remand, an additional remand to comply with those directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that the sleep apnea condition started in 1972, while in service and after returning from Vietnam.  A June 1993 private medical record shows a diagnosis of obstructive sleep apnea with medical follow-up recommended.  In a September 2015 private medical record, the Veteran's physician reports treatment of the Veteran for sleep apnea, as well as its history and its possible connection to service.  The record/claims file does not include a VA examination for sleep apnea.  Accordingly, a VA examination is needed in order to have a complete factual foundation and corresponding medical opinion upon which to make a determination.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records of treatment for sleep and respiratory disabilities, and associate them with the claims file

2.  Obtain the Veteran's United States Office of Workers' Compensation Programs (OWCP) records pertaining to a claim for allergic rhinitis (File Number: 122015477), including all decisions and associated medical records, and associate them with the claims file.  If those records are not available, all efforts to obtain them and any negative responses received must be documented in the claims file.

3.  After all development has been completed and returned from Steps 1 and 2, then schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of any sleep disability, including sleep apnea.  The examiner must review the claims file and this remand, including a July 1970 enlistment examination and an August 1979 separation examination, and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, in-service injury, and continuity of symptomatology since service, including the Veteran's September 2015 statement in support of claim as well as his 5 page, undated letter attached to his representative's September 2016 letter, the Veteran's July 2013 statement, the Veteran's mother's August 2015 statement, and the September 2015 statement of the Veteran's fellow soldier/roommate during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record, including the September 2015 letter of the Veteran's physician.  Specifically, the examiner should provide the following opinions:

(a) For any sleep apnea diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sleep apnea was caused by active service, was present in service, or is related to any incident of service, to include presumed exposure to herbicides.

(b) For any sleep apnea diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability was caused by a service-connected disability, including rhinitis.

(c) For any sleep apnea diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent probability or greater) that a sleep apnea disability has been aggravated (permanently worsened beyond the normal progress of the disorder) by a service-connected disability, including rhinitis.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


